DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
“heating member” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“heating member” is interpreted as requiring the structure of a flash lamp, an infrared lamp, an ultraviolet lamp, a laser, a heating wire (see claim 4, specification at para. 0039, 0074, 0080, 0087), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites:
wherein the bake step is performed in a bake chamber including a heating member configured to heat the substrate, 
wherein the bake chamber includes a plurality of bake chambers, wherein the plurality of bake chambers includes different heating members, and
wherein a bake chamber with the heating member that is selected depending on the substrate, among the plurality of bake chambers, is mounted in a substrate treating apparatus in which a drying chamber configured to perform the drying step is installed, and the bake step is performed in the selected bake chamber.
Claim 3 contains a conflict: the bake step is performed in a bake chamber that’s “selected” among a plurality of bake chambers, but the bake chamber also “includes” such plurality of bake chambers. Thus, it’s unclear whether the bake step is performed in a single bake chamber or in a plurality of bake chambers. According to the specification, the bake step is performed in a single bake chamber that’s selected among a plurality of bake chambers (see fig. 8, para. 0088); for examination purpose, it’s interpreted as such.
Claim 3 recites the phrase “a bake chamber with the heating member” at line 5, but it’s unclear which bake chamber and which heating member are being referred to in this phrase, because claim 3 has earlier recited a plurality of bake chambers with a plurality of different heating members. Also, it’s unclear if the “bake chamber” recited at line 5 is the same as or different from the “bake chamber” recited at line 1. Clarification is requested.
Claim 4 is rejected because it depends on claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOO (US PGPUB 20190295843).
Regarding claim 1, YOO teaches a method for treating a substrate (see abstract, fig. 13, claims 1-15, para. 0062-63). YOO’s method comprises:
a solvent processing step (see step S36 in fig. 13, para. 0066; see also fig. 4) of supplying an organic solvent (organic solvent 143) onto the substrate to treat the substrate (see para. 0066, fig. 4);
a drying step (see step S38 in fig. 13, para. 0068; see also fig. 5) of drying the substrate to remove the organic solvent on the substrate (see para. 0068, fig. 5); and
a bake step (see step S39 in fig. 13, para. 0072; see also fig. 3, 15, 16) of heating the substrate to thermally decompose an impurity adhering to the substrate (see para. 0072, 0077-78, 0082-83, fig. 3, 15, 16),
wherein the drying step and the bake step are performed in different chambers (drying step is performed in chamber 410 of dehumidification module 140, see para. 0051-54, 0068, fig. 5; whereas bake step is performed in chamber 122 of buffer unit 121, see para. 0026-27, 0072, 0077-78, 0082-83, fig. 3, 15, 16).
Regarding claim 2, YOO teaches the method of claim 1. YOO teaches wherein in the drying step, a supercritical fluid (supercritical fluid 440) is supplied onto the substrate to dry the substrate (see para. 0068-71, fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over YOO, in view of NISHIBAYASHI (US PGPUB 20060011133).
Regarding claim 3, YOO teaches the method of claim 1.
YOO teaches wherein the bake step (as explained above) is performed in a bake chamber (chamber 122, fig. 3, 15, 16) including a heating member (annealing portion 125, fig. 3, 15, 16) configured to heat the substrate (see para. 0031-32, 0072, 0081, 0083, 0087). YOO teaches the bake chamber with the heating member (chamber 122 with annealing portion 125, see fig. 2, para. 0027) is mounted in a substrate treating apparatus (in apparatus 40, see fig. 2, para. 0021-23) in which a drying chamber (chamber 410 of dehumidification module 140, as explained above) configured to perform the drying step is installed (see fig. 2, para. 0023, dehumidification module 140 is also installed in apparatus 40), and the bake step is performed in the bake chamber (as explained above, the bake step is performed in chamber 122).
YOO teaches different embodiments or examples of the bake chamber (see fig. 3, 15, 16) having different heating members (light source 152A, see fig. 3, para. 0031-33; laser source 152B, see fig. 15, para. 0078-81; light source 152C, see fig. 16, para. 0083-86).
Although YOO does not explicit teach “wherein the bake chamber includes a plurality of bake chambers, wherein the plurality of bake chambers includes different heating members,” it still would’ve been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify YOO to have a plurality of bake chambers including different heating members, with reasonable expectation of heating the substrate. That’s because duplication of parts is considered obvious, see MPEP § 2144.04.VI.B., and YOO already teaches different examples of the bake chamber having different heating members. Have a plurality of bake chambers with different heating members would yield the predictable result of heating the substrate, as each bake chamber would still perform the same heating function as before.
YOO also does not explicit teach that the baking chamber with the heating member is “selected depending on the substrate, among the plurality of bake chambers.”
NISHIBAYASHI teaches a substrate processing apparatus and method (see abstract, fig. 12-13, para. 0110-12), just like the present application. NISHIBAYASHI teaches a process tower comprising a plurality of processing units/chambers, including a baking unit/chamber (see abstract, fig. 12-13, para. 0110-12), wherein each processing unit/chamber is removable (see fig. 12, para. 0111). NISHIBAYASHI also teaches optimizing the construction of a process unit/chamber within the process tower in accordance with the processing procedure of the substrate (see para. 0111); in other words, NISHIBAYASHI teaches tailoring or customizing the process unit/chamber to the substrate.
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify YOO to select the bake chamber among the plurality of bake chambers depending on the substrate, with reasonable expectation of tailoring or customizing the bake chamber to the substrate, for several reasons.
Making something removable or separable is considered obvious. See MPEP § 2144.04.V.C. And it’s well known in the art that a bake unit/chamber can be removable (see NISHIBAYASHI); one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The bake chamber being removable would still perform the same heating function as before, thus yielding predictable results.
Moreover, the process units/chambers being removable allow them to be tailored to the substrate, and it’s well known in the art to tailor the process units/chambers to the substrate (see NISHIBAYASHI). One skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Additionally, a person having ordinary skill in the art would understand that different substrates—having differences in aspects such as the materials or chemical compositions in each substrate—can react differently to different lights (for example, IR light and UV light have different energies and thus different effects on a substrate; as another example, laser light allows for localized treatment) and would require different heating members (e.g., IR lamp, UV lamp, laser, etc.). Thus, a person having ordinary skill in the art would’ve been motivated to select a heating member (and its corresponding bake chamber) depending on the substrate, so as to tailor the heating member to a given substrate. See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006) (“an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient”).
Regarding claim 4, the combination of YOO and NISHIBAYASHI teaches the method of claim 3. YOO teaches wherein the heating member of the bake chamber is a selected one of a flash lamp (see para. 0032, instantly heat the substrate; see para. 0083, rapid thermal treatment), an infrared lamp (see para. 0083-84, 0087, claim 20), an ultraviolet lamp (see para. 0032, claim 18), a laser (see para. 0078-81, claim 19).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
ALLEN (US PGPUB 20040182416) teaches using light to remove particles from a substrate (see abstract, para. 0033), wherein the type and wavelength of the light should be chosen to target the substrate (see para. 0041).
LE CLAIRE (US PGPUB 20120231397) teaches using light to remove particles from a substrate (see abstract, para. 0002), wherein the wavelength needs to be selected depending on the substrate (see para. 0006, 0055).
PRESLEY (US PGPUB 20090326703) teaches that process units/chambers can be removable modules (see abstract, para. 0007), and specific process units/chambers can be selected for use in semiconductor fabrication (see para. 0007, 0096).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.Z.Z./Examiner, Art Unit 1714

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714